U N I T E D STATES D E P A R T M E N T

OF EDUCATION

OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

FEB 13 2001

Honorable Richard S. Cross
Commissioner of Education
Alaska Department of Education & Early Development
801 West 10th Street, Suite 200
Juneau, Alaska 99801-1984
Audit Control No.
Auditee
Audit Period

: 10-97-88206
: State of Alaska
: July 1, 1996 - June 30, 1997

Dear Commissioner Cross:
This letter presents the determination of the Assistant Secretary for the Office of Special
Education and Rehabilitative Services (OSERS), U.S. Department of Education, upon review of
the Recommendation No. 14, page I"i-50, contained in the above-referenced audit, as well as
additional information submitted by your Office on December 18, 2000. This single audit was
conducted by the Alaska Division of Legislative Audit, P.O. Box 113300, Juneau, Alaska 998113300, for the audit period July 1, 1996 through June 30, 1997.
Our review of this audit report indicates that in Recommendation No. 14, the auditors found that
Teacher and Learning Support Services (TLSS) of the Alaska Department of Education & Early
Development (AKDEED), which administers multiple federal programs, requires the employees
to record their personnel activity on timesheets, which are distributed semi-monthly to the
applicable federal programs. To equitably distribute the personnel service expenditures for
holiday and leave activity, TLSS has developed a method to allocate costs to multiple Federal
programs using an estimated rate. This estimate, based on management's knowledge of the
employees expected workload is reviewed twice annually and revised accordingly.
No adjustments are made for the personal servicescosts distributedto the federalprograms using
the predetermined rate. A year-end review of actualexpendituresis not performed to determine
reasonableness. Officeof Management and Budget (OMB) CircularA-87 provides that
distributionpercentages determined before the servicesare performed may be used for interim
accounting purposes. However, the estimatesmust be reasonable and adjustment must be made
based on resultsof a comparison of actual costs and estimated distribution.

400 MARYLANDAVE., S.W. WASHINGTON,D.C. 20202
Our mission is to ensure equal access to educt i on and to promote educationalexcellencethroughout the Nation

Page 2 - Honorable Richard S. Cross
Holiday and leave activity are not the only personal services expenditures distributed to the
TLSS federal programs using an estimated amount. The auditors found that the federal program,
Special Education-Grants to States, was allocated $17,000, based on an estimate, for personal
services provided by staff within the school finance section. No timesheets were maintained to
support the distribution of these costs. Thus, the auditors could not determine if the estimate was
reasonable as compared with the actual. We sustain the auditor's finding.
In response to Recommendation No. 14, AXDEED agreed to revise current procedures for
charging compensation to TLSS federal programs in a manner that complies with OMB Circular
A-87. In addition, AKDEED provided the Department additional documentation on December
18, and 21, 2000, and January 4 and 9, 200 I, concerning the questioned costs identified in
Recommendation No. 14. Due to the nature of the finding in the audit report, AKDEED's
response to the finding in submitting additional documentation for the questioned costs, we
require no return of funds or further submissions to the Department on this finding. This finding,
therefore, is closed. Please be aware, however, that in subsequent audits, a review will be made
of the corrective actions to ensure that they have been completed in an appropriate manner and
have been implemented in a manner consistent with applicable requirements. If necessary,
depending on the outcome of future audits and on the manner in which corrective actions have
been implemented, further administrative action, including the recovery of funds, may need to be
taken by this Department.
Thank you for your cooperation in the resolution of this audit.
Sincerely,

Francis V. Corrigan
Deputy Director
National Institute on Disability and
Rehabilitation Research
CO:

Mr. Greg Maloney
Office of Special and Supplemental
Services

